DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is accepted.
Claim Rejections - 35 USC § 112
The previous 112 rejection is withdrawn due to the current amendments.
Response to Amendment
The Examiner acknowledges the amending of claims 1, 7, 10-16 and 18.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise et al. (US 2016/0352064) in view of Fermann et al. (US 2016/0097963), Pan et al. (US 2014/0341237), Das (US 9705277) and Simanovski et al. US 9059564).
	With respect to claim 1, Wise teaches a fiber oscillator (fig.2), comprising: an active fiber (fig.2 #208) of a laser cavity (fig.2), wherein a beam propagates in a forward direction through the laser cavity and experiences gain in the active fiber (fig.2 function of pumping active medium, note #210 sets forward direction); an optical assembly comprising: a diffraction grating pair arranged to temporally and spatially disperse the beam on a forward pass through the optical assembly ([0034] function of dispersion compensating gratings); a reflective device at an end of the optical assembly (fig.2 SESAM); and a focusing optic arranged to create a beam waist at the reflective device (fig.2 lens) and coupling the beam back into the cavity (fig.2 via PBS III). Wise does not specify wherein the beam waist created at the reflective device causes the beam to be inverted on a reverse pass through the optical assembly, and wherein a temporal dispersion and a spatial dispersion of the beam are doubled on the reverse pass through the optical assembly to form a temporally and spatially dispersed output that couples back into the laser cavity.  Fermann teaches a similar mode locked laser device (fig.1, [0023]) including a dispersion compensation means (fig.1a) configured to position the beam waist created at the reflective device to cause the beam to be inverted on a reverse pass through the optical assembly, and wherein a 
Wise, as modified by Fermann, does not teach the laser source to be adjacent the gain fiber such that the optical assembly is coupled between the laser source and the output coupler. Pan teaches a similar mode locked fiber laser with dispersion compensation (fig.1) wherein the laser pump (fig.1 #11) is adjacent the gain fiber (fig.1 #13). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to position the laser pump adjacent the gain fiber in the system of Wise as demonstrated by Pan in order to couple a maximum amount of light to the rare earth dopants.
Wise, as modified, does not teach a fiber coupler comprising: an input port arranged to receive the beam from the active fiber, a first output port that couples into the laser cavity, and a second output port that leads to an output fiber. Das teaches a fiber laser system (fig.1) which makes use of an active fiber (fig.1 #EDF), saturable absorber (fig.1 SA), pump (fig.1 pump) and which additionally teaches a primary output (fig.1 OSA with arrow) and a secondary output of a fiber coupler (fig.1 FFC) comprising: an input port arranged to receive the beam from the active fiber (fig.1 right side of FFC), a first output port that couples into the laser cavity (fig.1 left side of FFC), and a second output port that leads to an output fiber (fig.1 lower side of FFC, note the black lines in fig.1 indicate fibers). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of an 
Wise, as modified by Das, does not specify the fiber coupler is located between the active fiber and optical assembly. Simanovski teaches a related fiber laser system (fig.7) with dispersion compensating optical assembly (abstract, fig.7 #50b) and which includes a fiber coupler (fig.7 #28) between the gain media (fig.7 #26) and the assembly. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the fiber coupler location of Simanovski in the system of Wise in order to directly attach the additional fiber based output to the fiber component (gain fiber) of the Wise cavity to create a compact system reducing the need for free space optics.
With respect to claim 2, Wise, as modified, further teaches the beam waist has a spot size upon the reflective device that is dependent on a focal length of the focusing optic (as the lens is the last element before the reflective device it is inherent that the focal length determines the produced beam waist spot size on the device).  
With respect to claim 3, Wise, as modified, teaches the device outlined above, but does not teach the optical assembly further comprises one or more of a collimating lens, an aperture, or an apodizer to filter one or more wavelengths near a center of the beam following the reverse pass through the optical assembly.  Pan further teaches using an aperture in the dispersion compensation assembly (fig.2 #162). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an aperture in the assembly of Wise as demonstrated by Pan in order to adjust the frequency of light (Pan, [0040]).
With respect to claim 4, Wise, as modified, teaches the device outlined above, including the optical assembly is configured to provide a negative group-delay dispersion ([0032]) that depends on one or more of: a pitch of the diffraction grating pair, a line density of the diffraction grating pair, a 
With respect to claim 5, Wise, as modified, teaches the device outlined above, including the reflective device comprises a semiconductor saturable absorber mirror (fig.2 SESAM).  
With respect to claim 6, Wise, as modified, teaches the device outlined above, including the focusing optic comprises one or more of a lens or a concave mirror (fig.2 lens).  
With respect to claim 8, Wise, as modified, teaches the device outlined above, including the laser cavity is a linear cavity in which the optical assembly is positioned at one end of the linear cavity (fig.2).  
With respect to claim 9, Wise, as modified, teaches the device outlined above, including the optical assembly is one or more of: a dispersion control device, a modelocking device, or a spectral filter device (alone- dispersion control and modelocking, spectral filter in combination).

Claims 10, 11, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise in view of Fermann, Das and Simanovski.
  With respect to claim 10, Wise teaches a fiber oscillator (fig.2)comprising: an active fiber that is configured to amplify a beam (fig.1 #208, function of active material to amplify the beam which has been stimulated therein); an optical assembly (fig.2 grating pair + lens + SESAM) comprising: a diffraction grating pair arranged to temporally and spatially disperse the beam on a forward pass through the optical assembly ([0034] function of dispersion compensating gratings); a reflective device at an end of the optical assembly (fig.2 SESAM); and a focusing optic arranged to create a beam waist at the reflective device (fig.2 lens) and coupling the beam out of the assembly (fig.2 via PBS III). Wise does not specify wherein the beam waist created at the reflective device causes the beam to be inverted on a 
Wise, as modified, does not teach using a fiber coupler. Das teaches a fiber laser system (fig.1) which makes use of an active fiber (fig.1 #EDF), saturable absorber (fig.1 SA), pump (fig.1 pump) and which additionally teaches a primary output (fig.1 OSA with arrow) and a secondary output of a fiber coupler (fig.1 FFC). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of an additional cavity output using a fiber coupler as taught by Das in the system of Wise in order to monitor the cavity power (Das, col.4 lines 7-9).
Wise, as modified by Das, does not specify the fiber coupler is located between the active fiber and optical assembly to thereby transmit the beam from the active fiber to the optical assembly. Simanovski teaches a related fiber laser system (fig.7) with dispersion compensating optical assembly 
Claim 11 is rejected for the same reasons outlined in the rejection of claim 2 above.
Claim 13 is rejected for the same reasons outlined in the rejection of claim 4 above.
Claim 14 is rejected for the same reasons outlined in the rejection of claim 5 above.
Claim 15 is rejected for the same reasons outlined in the rejection of claim 6 above.
With respect to claim 16, Wise teaches a method, comprising: receiving a amplified beam (fig.1 stimulated beam amplified in #208) at an optical assembly (fig.2 grating pair + lens + SESAM; when following the beam path); temporally and spatially dispersing, by a diffraction grating pair of the optical assembly, the beam on a forward pass through the optical assembly ([0034] function of dispersion compensating gratings); and creating, by a focusing optic of the optical assembly (fig.2 lens), a beam waist at a reflective device arranged at an end of the optical assembly (fig.2 SESAM) and output from the assembly. Wise does not specify wherein the beam waist created at the reflective device causes the amplified beam to be inverted on a reverse pass through the optical assembly, and wherein a temporal dispersion and a spatial dispersion of the amplified beam are doubled on the reverse pass through the optical assembly to form a temporally and spatially dispersed output from the optical assembly.  Fermann teaches a similar mode locked laser device (fig.1, [0023]) including a dispersion compensation means (fig.1a) configured to position the beam waist created at the reflective device to cause the beam to be inverted on a reverse pass through the optical assembly, and wherein a temporal dispersion and a spatial dispersion of the beam are doubled on the reverse pass through the optical assembly to form a temporally and spatially dispersed output that couples back into the laser cavity 
Wise, as modified, does not teach using a fiber coupler. Das teaches a fiber laser system (fig.1) which makes use of an active fiber (fig.1 #EDF), saturable absorber (fig.1 SA), pump (fig.1 pump) and which additionally teaches a primary output (fig.1 OSA with arrow) and a secondary output of a fiber coupler (fig.1 FFC). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of an additional cavity output using a fiber coupler as taught by Das in the system of Wise in order to monitor the cavity power (Das, col.4 lines 7-9).
Wise, as modified by Das, does not specify the fiber coupler is located between the active fiber and optical assembly to thereby transmit the beam from the active fiber to the optical assembly. Simanovski teaches a related fiber laser system (fig.7) with dispersion compensating optical assembly (abstract, fig.7 #50b) and which includes a fiber coupler (fig.7 #28) between the gain media (fig.7 #26) and the assembly. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the fiber coupler location of Simanovski in the system of Wise in order to directly attach the additional fiber based output to the fiber component (gain fiber) of the Wise cavity to create a compact system reducing the need for free space optics.
Claim 17 is rejected for the same reasons outlined in the rejection of claim 2 above.
Claim 19 is rejected for the same reasons outlined in the rejection of claim 4 above.
Claim 20 is rejected for the same reasons outlined in the rejection of claim 9 above.


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise, Fermann, Das, Simanovski and Pan in view of Li (US 2009/0003391).
With respect to claim 7, Wise, as modified, teaches the device outlined above, including the optical assembly is coupled to the laser cavity (fig.1) and wherein the laser cavity is a ring cavity ([0040]). Wise does not specify the coupling of the assembly is via an optical circulator.  Li teaches a mode locked fiber laser (fig.1) including a dispersion compensator (fig.1 #100) coupled via a circulator (fig.1 #60). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a circulator to couple the dispersion compensator of Wise as demonstrated by Li to make use of more fiber based components to reduce potential light loss based on free space coupling.

Claims 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wise, Das, Simanovski and Fermann in view of Pan.
With respect to claims 12 and 18, Wise, as modified, teaches the device/method outlined above, but does not teach: an optic to filter one or more wavelengths near a center of the beam on the reverse pass through the optical assembly, wherein the optic comprises one or more of a collimating lens, an aperture, or an apodizer.  Pan teaches using an aperture in the dispersion compensation assembly (fig.2 #162). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an aperture in the assembly of Wise as demonstrated by Pan in order to adjust the frequency of light (Pan, [0040]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references teach similar dispersion compensators using gratings and spectral filtering:
US 10965088, 9059564, 4287486, 8654799, 7991022

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828